Citation Nr: 1619036	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a right total knee arthroplasty as of December 1, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA). 
The issue of entitlement to TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected right knee disability, the issue of entitlement to TDIU has been raised and is within the jurisdiction of the Board.  Therefore, the Board will also address the issue of TDIU

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From December 1, 2010, the Veteran's right knee disability, status post-right total knee arthroplasty, has resulted in chronic residuals consisting of severe painful motion or weakness in the affected extremity.


CONCLUSION OF LAW

From December 1, 2010, the schedular criteria for a 60 percent disability rating have been met for a right knee disability, status-post right knee arthroplasty.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473   (2006).

VA's duty to notify has been satisfied through notice letters dated in September 2007 and 2009 which fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim for an increased rating, the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records, both VA and private, have been associated with the claims file.  The Veteran was also afforded a VA examination in June 2015 which fully addresses the criteria for deciding the claim.  In this regard, the Board notes that the examiner reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

The Board notes that the RO was unable to obtain the Veteran's Social Security Administration medical records, as they had been previously destroyed.  See September 2015 SSA National Records Center Correspondence.  The record does not reflect that notice of the destruction of these documents was sent to the Veteran.  Notwithstanding this error, the Board does not find that a remand is necessary as there is no indication, in the record or from the Veteran, that such evidence would be pertinent to the present claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 ; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records...must be sought - only those that are relevant to the veteran's claim").  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

Lastly, this case was the subject of a September 2012 Board remand.  This remand directed that the AOJ obtain outstanding private and VA treatment medical records, as well as a VA examination of his right knee.  The Board notes that the AOJ has obtained and associated the VA and private treatment records dated since December 2010 with the claims file.  Additionally, the Veteran underwent a VA examination of his right knee in June 2015.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Increased Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45 , 4.59 (2014). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Under Diagnostic Code 5055, prosthetic knee replacement, a 100 percent disability rating is assigned for one year following implantation of the prosthesis.  The minimum rating that may be assigned thereafter is 30 percent.  For chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  Intermediate degrees of residual weakness, pain, or limitation of motion, are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262. 38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating. 38 C.F.R. § 4.71a.  Additionally, under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Precedent opinions of the VA's General Counsel have held that separate ratings may be assigned for a knee disorder in certain circumstances.  One such circumstance is where there is instability and arthritis with limitation of motion in the knee.  See VAOPGCPREC 9-98 and 23-97.  Another circumstance is where there are compensable limitations of flexion and extension in the knee.  See VAOPGCPREC 
 9-2004.

Other codes pertaining to the knee that offer higher disability ratings than that currently assigned include Diagnostic Codes 5256, ankylosis, and 5262, impairment of tibia and fibula.  As noted below, those diagnostic codes are not applicable because the medical evidence of record does not document the relevant pathologies. 

Background

The Veteran is seeking an increased rating for his service-connected status post right total knee arthroplasty.  By way of background, service connection was established in a January 1983 rating decision which granted a 10 percent disability rating effective August 4, 1981.  Thereafter, a November 2007 rating decision increased the rating for degenerative joint disease of the right knee, status post medial meniscectomy, to 20 percent effective September 14, 2007, the date the claim was received.  In December 2007, the Veteran notified the RO that he had undergone a total right knee replacement that month. 

A January 2008 rating decision assigned a temporary total rating for the right knee disability based on surgical treatment necessitating convalescence from December 4, 2007, to January 31, 2008.  A 100 percent schedular rating was assigned for residuals of a right total knee arthroplasty from February 1, 2008, to January 31, 2009.  A 30 percent rating was assigned from February 1, 2009.  A February 2009 rating decision continued the 30 percent rating.  The Veteran filed a notice of disagreement in September 2009. 

A January 2010 rating decision assigned a temporary total rating for the right knee disability based on surgical treatment necessitating convalescence from October 20, 2009, to November 30, 2009, and a 100 percent schedular rating for revision of a right total knee arthroplasty from December 1, 2009, to December 1, 2010.  A 30 percent rating was assigned from December 1, 2010. 

In December 2014, this matter was brought before the Board for adjudication.  At that time, the Board determined that the initial claim had remained pending since the date of his original denial in November 2007.  Thereafter, the Board denied entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee, status post medial meniscectomy, from September 14, 2007 to December 3, 2007.  The Board then granted a rating of 60 percent for residuals of a right total knee arthroplasty from February 1, 2009, to October 19, 2009.  Finally, the issue of entitlement to a rating in excess of 30 percent for residuals of a right total knee arthroplasty from December 1, 2010 was remanded further development.  Accordingly, the only issue presently for consideration by the Board is entitlement to a rating in excess of 30 percent for residuals of a right total knee arthroplasty from December 1, 2010 to the present.

With that said, the Board will now address the evidence of record with regards to the Veteran's right knee disability since December 1, 2010.  

In regards to pain, it is noted that throughout the pendency of the pertinent appeal period treatment medical records reflect that the Veteran reported chronic knee pain.  Further he had recurrent diagnoses of chronic pain syndrome.  See December 2010 through March 2015 VAMC Louisville treatment medical records.  Although on occasion the record indicates that his post-surgery right knee was doing "pretty well" these notations appear to be reflective of the general healing process.  See Shae Orthopedic Group records.  Importantly, treatment medical records clarify that his knee after the revision was doing well with the exception of his chronic knee pain.  See March 2015 Louisville VAMC records.  

As to the extent of the pain caused by his knee disability, treatment medical records reflect that depending on the given day his knee pain could range from a four to an eight out of ten in severity.  See December 2010 through March 2015 VAMC Louisville treatment medical records.  Notably, medical records also reveal that he was placed on "long-term opioid therapy" to specifically treat his chronic knee pain and also his low back pain.  See September 5, 2014 Louisville VAMC treatment records.  

Concerning the functionality of his right knee, in June 2012 the Veteran underwent a private examination.  See Shae Orthopedic Group records.  This examination revealed he had range of motion from 0 to 110 degrees.  Additionally, he was negative for knee instability, effusion or lachman's sign.  He was also noted as having 5/5 knee strength.  Thereafter, radiological report in March 2015 notes that his implants were in stable alignment, and there were no acute factures or subluxations.  See Shae Orthopedic Group records.

Finally in June 2015, the Veteran was afforded a VA examination.  At that time, he reported being on pain medication OxyContin and occasionally also using Tylenol.   He reported regularly using a cane for ambulation.  He also reported suffering from flare ups of "swelling, but not fluid, of the knee" approximately three to four times a week.  Moreover, he reported having a knot in the proximal tibia and feeling that "one of the straps [was] going out."  This condition was later diagnosed by the examiner as medial collateral ligament strain.  Lastly, he reported arthritis under the knee cap which made a scraping sound when he "gets up and down."

Physical examination revealed flexion from 0 to 115 degrees and extension was 115 to 0 degrees.  He was negative for instability, recurrent subluxation, ankylosis and tibia or fibula impairments.  Pain was noted on flexion, extension, weight bearing and palpation of the joint or associated soft tissue.  Although the examiner indicated his pain was located at the right medial joint line there was no notation of the severity of his pain.  The examiner also indicated that the Veteran had intermediate degrees of residual weakness, pain or limitation of motion.  Diagnostic testing on examination revealed degenerative or traumatic arthritis.  

Analysis

The Board finds that resolving all benefit of the doubt in favor of the Veteran he is entitled to a rating of 60 percent under Diagnostic Code 5055 from December 1, 2010, as the medical evidence of record reflects chronic residuals consisting of severe painful motion or weakness during that time period.  

Here the Board notes that the words "intermediate" and "chronic" as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In the instant case, the treatment medical records in evidence establish that the Veteran has suffered from chronic knee pain, and more generally, chronic pain syndrome for the entirety of the pertinent appeals period.  See December 2010 through March 2015 VAMC Louisville treatment medical records.  It is acknowledged that the Veteran's chronic pain syndrome also involves an array of other diagnosed disabilities.  Nevertheless, his knee was consistently indicated to be one of his primary sources of recurrent pain.  Furthermore, the severity of his knee disability is best evidenced by his continued use of powerful medication, opioids, to curb his knee pain.  The Board also cites to the Veteran's own reports that in addition to the use of OxyContin he also at times relies on Tylenol for relief of knee pain.

In regard to VA examination in June 2015, the Board recognizes that the examiner found the Veteran to only have intermediate degrees of residual weakness, pain or limitation of motion.  Nevertheless, as indicated such a finding is not dispositive on the issue.  Here, the Veteran has consistently and credibly maintained that the severity of his current knee disability is greater than that documented by his most recent VA examination.  See March 2016 Appellant Brief.  Further the record establishes that he does indeed suffer from knee pain which requires at a minimum opioid therapy and the use of a cane.  The Board has considered that the Veteran also suffers from pain which is derived from his left knee.  However, treatment medical record in evidence establishes that he suffers from pain in his right knee notwithstanding the additional pain caused by his left.  As a result of the foregoing, the Board finds that the Veteran is entitled to a rating of 60 percent under Diagnostic Code 5055.

The Board has considered the application of other diagnostic codes related to the knee.  With regard to diagnostic codes 5256, 5257, 5258, 5259, 5262 and 5263 these codes are not for application as the record does not establish that the Veteran has had ankyloses, recurrent subluxation, or semi lunar cartilage, tibia or fibula impairment or genu recurvatum of the knee.  

Furthermore, the Board has also considered whether a higher disability rating would result from assigning separate ratings under Diagnostic Codes 5261 (limitation of extension) and 5260 (limitation of flexion) during either time period, rather than assigning a single rating under Diagnostic Code 5055.  However, the evidence of record does not document compensable limitation of right knee extension or flexion at any point during the period on appeal, nor were additional limitation of flexion and extension documented after repetitive motion testing.  Thus, a higher combined disability rating under those diagnostic codes would not be available.

In sum, the Veteran's right knee is currently rated at 30 percent from December 1, 2010.  In consideration of the benefit of the doubt, the Board finds that the Veteran's right knee should be rated as 60 percent disabling from December 1, 2010, to the present.  As discussed, the treatment medical evidence of record would suggest that the Veteran's right knee arthroplasty has continued to result in severe painful motion or weakness in the affected extremity.  Thus, pursuant to Diagnostic Code 5055, the Veteran should be given the maximum allowable rating of 60 percent for his right knee from December 1, 2010, due to severe residuals. 

Finally, the Board has considered whether referral for an extraschedular rating is warranted for the service-connected status post right knee total arthroplasty.  The schedular rating criteria used to rate the Veteran's service-connected status post right knee total arthroplasty above, reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran's right knee symptoms have included pain, swelling, disturbance with locomotion and interference with sitting and standing.  Such manifestations are contemplated in the applicable rating criteria.  Further, the functional effects of painful motion is contemplated in his current evaluations under Diagnostic Code 5055 and by DeLuca.  

As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right knee disability, and referral for consideration of an extra-schedular evaluation is not warranted.

The Board acknowledges that it is remanding a claim for TDIU, which will encompass the effects of the Veteran's right knee on his ability to obtain or retain employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Thun, 22 Vet. App at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate the Veteran's right knee disability, and the Board is only remanding the TDIU claim for the RO to provide notice as to how to substantiate a TDIU claim, to provide VA Form 21-8940, and to address the issue in the first instance, matters that do not potentially impact whether the schedular criteria are adequate to contemplate his right knee symptomatology, referral for extraschedular consideration is not warranted.  Thus, remand of the issue decided herein is not required.  See Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim).


ORDER

Entitlement to a 60 percent disability rating for service-connected right knee disability, status-post total knee arthroplasty, from December 1, 2010 is granted.



REMAND

It was noted in his June 2015 VA examination that the Veteran's knee disability impacts his ability to work.  Specifically, the examiner indicated that the Veteran's right knee disability caused functional impairment of decreased range of motion, pain with activity, impaired climbing, stair climbing, crawling, stooping, walking, sitting and running.  Further, the examiner opined that he would have "difficulty" performing any of these activities in a job involving sedentary or physical labor.  
The Board finds that a claim for a TDIU has clearly been raised by the record and is part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As discussed above, he now has a 60 percent evaluation for his residuals of a right total knee arthroplasty.  Additionally, he is currently in receipt of a temporary total rating for his status post left total knee arthroplasty and noncompensable ratings for varicose veins and scars.  The Board notes that this temporary total rating is in effect from August 24, 2015 until June 1, 2016.  On June 1, 2016 this rating will be reduced to 30 percent.  

With that said, the Board finds that further development is necessary.  Importantly, although the examiner's opinion indicates that his right knee disability impairs his ability to work, it is still unclear as to whether it renders him totally unable to secure and maintain substantially gainful employment.  Accordingly, the Veteran needs to receive proper notice, and necessary development needs to be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.
 
2.  Provide the Veteran with VA Form 21-8940 in connection with the request for assignment of a TDIU, and request that he supply the requisite information pertaining to his employment history, educational and vocational attainment, and any other factors having a bearing on the issue.
 
3.  After information on the Veteran's employment history has been obtained, send copies of VA Form 21-4192 to any current and previous employers. 
 
4.  After the above has been completed, adjudicate the claim remaining on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


